DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 10/22/21 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/24/20 and 8/30/21.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  
In line 6 of claim 9, change “and” to - - or - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 10-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (U.S. 2013/0213300 A1; “Sung”).
Regarding claim 1, Sung discloses a substrate supporting device comprising:
A disk (400, Fig. 2A-2B) ([0040]); and
A plurality of substrate supporting parts (300, Fig. 2A-2B) disposed radially from a center of the disk ([0040]), 
A substrate (500, Fig. 3) being supported by each of the plurality of substrate supporting parts (300, Fig. 3) ([0048]),
Wherein an upper surface of each of the plurality of substrate supporting parts (300, Fig. 3) protrudes more upward than an upper surface of the disk (400, Fig. 3).
Regarding claim 3, Sung discloses the plurality of substrate supporting parts (300, Fig. 3) are detachable from the disk (400, Fig. 3) ([0043]).
Regarding claim 4, Sung discloses a plurality of insertion parts disposed radially from the center of the disk ([0040], [0068]), wherein one of the plurality of insertion parts is detachably connected to one of the plurality of substrate supporting parts ([0043]).
Regarding claim 5, Sung discloses a plurality of insertion parts (402, Fig. 3) disposed radially from the center of the disk ([0040], [0068]), wherein one of the plurality of substrate supporting parts is assigned for each of the plurality of insertion parts, and a portion of the one substrate supporting part is inserted into a corresponding insertion part ([0043]).
Regarding claim 6, Sung discloses a center of each of the plurality of substrate supporting parts (300, Fig. 2A-2B) is provided in a concentric circle in the center of the disk (400, Fig. 2A-2B).
Regarding claim 7, Sung discloses each of the plurality of insertion parts is provided to have a first internal diameter (between 412, Fig. 3) in the upper surface of the disk and to have a second internal diameter (between 416, Fig. 3) in a lower surface of the disk, and the first internal diameter is greater than the second internal diameter.
Regarding claim 10, Sung discloses an alignment part enabling each of the plurality of substrate supporting parts to be coupled to the disk in a certain direction ([0082]).
Regarding claim 11, Sung discloses the disk comprises a plurality of insertion parts into which the plurality of substrate supporting parts are respectively inserted ([0040], [0043]) and a plurality of alignment grooves (430, Fig. 8) provided outside each of the plurality of insertion parts, each of the plurality of substrate supporting parts comprises a plurality of alignment projections (330, Fig. 8) protruding from a lower surface thereof, and as the plurality of alignment projections are respectively inserted into the plurality of alignment grooves ([0082]), each of the plurality of substrate supporting parts is detachably coupled to the disk ([0043]).
Regarding claim 14, Sung discloses each of the plurality of substrate supporting parts (300, Fig. 2A-2B) comprises a center portion (314, Fig. 9) supporting a lower surface of the substrate and an outer stepped portion (311, Fig. 9) supporting a side surface of the substrate ([0089]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. 2013/0213300 A1; “Sung”).
Regarding claim 2, Sung discloses a height difference between the upper surface of the disk (400, Fig. 3) and the upper surface of each of the plurality of substrate supporting parts (300, Fig. 3) (Fig. 2A-2B) but does not disclose it is between 3 nm and 30 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a height difference between the upper surface of the disk and the upper surface of each of the plurality of substrate supporting parts to be between 3 nm and 30 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the  In re Aller, 105 USPQ 233.
Claims 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. 2013/0213300 A1; “Sung”) as applied to claims 5, 3, and 1 above, and further in view of Lee et al. (KR 20080024820; references to English translation; “Lee”).
Regarding claim 8, Sung discloses the disk (400, Fig. 3) comprises a plurality of supporting surfaces (upper and side surfaces of 400, Fig. 3) supporting the plurality of substrate supporting parts (300, Fig. 3) but does not disclose they are inclined with respect to the upper surface of the disk.  However, Lee discloses a plurality of supporting surfaces (surface of 210 adjacent 220, Fig. 8) inclined with respect to an upper surface of a disk (210, Fig. 8).  This has the advantage of easing alignment between the disk and substrate supporting parts.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sung with a plurality of supporting surfaces inclined with respect to the upper surface of a disk, as taught by Lee, so as to ease alignment between the disk and the substrate supporting parts.
Regarding claim 9, Sung discloses the disk (400, Fig. 3) comprises a plurality of supporting surfaces (upper and side surfaces of 400, Fig. 3) supporting the plurality of substrate supporting parts (300, Fig. 3) but does not disclose each of the plurality of substrate supporting parts comprises an inclined surface contacting the supporting surface.  However, Lee discloses a plurality of substrate supporting surfaces (surface of 230 adjacent 210, Fig. 8) inclined and contacting supporting surfaces (210, Fig. 8); wherein, the plurality of supporting surfaces (surface of 210 adjacent 220, Fig. 8) are inclined with respect to an upper surface of a disk (210, Fig. 8).  This has the advantage of easing alignment between the disk and substrate supporting parts.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sung with a plurality of substrate supporting surfaces inclined and contacting supporting surfaces, as taught by Lee, so as to ease alignment between the disk and the substrate supporting parts.
Regarding claim 13, Sung discloses a plurality of supporting parts (300, Fig. 2A-3) comprising substrate supporting surfaces (Fig. 3) with centering [middle portion] members.  Furthermore, Sung discloses the disk comprises a plurality of insertion parts into which the plurality of centering members are respectively inserted ([0040], [0043]).    Yet, Sung does not disclose the plurality of supporting surfaces are slopingly provided to have a diameter which is reduced.  However, Lee discloses a plurality of substrate supporting surfaces (surface of 230 adjacent 210, Fig. 8) sloped with respect to an upper surface of a disk (210, Fig. 8).  This has the advantage of easing alignment between the disk and substrate supporting parts.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sung with a plurality of substrate supporting surfaces sloped with respect to the upper surface of a disk, as taught by Lee, so as to ease alignment between the disk and the substrate supporting parts.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. 2013/0213300 A1; “Sung”) as applied to claim 11 above, and further in view of Kim (KR 20160081439; references to English translation; “Kim”).
Regarding claim 12, Sung discloses comprises a plurality of alignment projections (330, Fig. 8) inserted into a plurality of alignment grooves (430, Fig. 8) ([0082]) but does not disclose the plurality of alignment projections are disposed to be spaced apart from one another at the same angle with respect to a center of each of the plurality of substrate supporting parts.  However, Kim discloses a plurality of alignment projections (22, Fig. 2) disposed to be spaced apart from one another at the same angle with respect to a center of each of a plurality of substrate supporting parts and inserted based on an angle of rotation performed with respect to the center of each of the plurality of substrate supporting parts ([0044]-[0048]).  This has the advantage of securing the substrate supporting parts to the disk.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sung with a plurality of alignment projections disposed to be spaced apart from one another at the same angle with respect to a center of each of a plurality of substrate supporting parts, as taught by Kim, so as to securing the substrate supporting parts to the disk during substrate processing.
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. 2013/0213300 A1; “Sung”) as applied to claim 14 above, and further in view of Shin et al. (KR 20090021033; references to English translation; “Shin”).
Regarding claim 15, Sung discloses each of the plurality of substrate supporting parts (300, Fig. 2A-2B) comprises a center portion (314, Fig. 9) supporting a lower surface of the substrate and an outer stepped portion (311, Fig. 9) supporting a side surface of the substrate ([0089]).  Yet, Sung does not disclose at least one gas flow path provided in the outer stepped portion.  However, Shin discloses at least one gas flow path provided in an outer stepped portion wherein the gas flow path communicated with an inner portion of the outer stepper portion and an upper surface of a disk (page 4, lines 143-151).  This has the advantage of sufficiently exhausting processing gases from the chamber.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sung with at least one gas flow 
Regarding claim 16, Sung a center of each of the plurality of substrate supporting parts (300, Fig. 2A-2B) is provided in a concentric circle in the center of the disk ((400, Fig. 2A-2B) and each of the plurality of substrate supporting parts comprises a center portion (314, Fig. 9) supporting a lower surface of the substrate and an outer stepped portion (311, Fig. 9) supporting a side surface of the substrate ([0089]).  Shin discloses at least one gas flow path provided in an outer stepped portion wherein the gas flow path communicated with an inner portion of the outer stepper portion and an upper surface of a disk (page 4, lines 143-151).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        11/5/2021